EXAMINER’S COMMENT

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In applicant’s Remarks filed on 5/4/2021, claims 1-3, 8-10, 15-17 were amended; no claims were cancelled; no new claims were added. As a result, claims 1-20 are pending, of which claims 1, 8, and 15 are in independent form.
Amendment to claims 1, 2, 9, and 16 obviates previous objection to claims 1, 2, 9, and 16.
Amendment to claims 1, 8, and 15 obviates previous claim rejection to claims 1-20 under 35 USC section 112(b).
Allowable Subject Matter
Claims 1-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter.
Prior art of record Badyan et al. (US 2020/0128088 A1) hereinafter Badyan discloses “discovering computing devices in a managed network that are involved in blockchain-based mining where a proxy server application is disposed within the managed network, controlled by a remote network management platform, and configured to: provide, to a computing device disposed within the managed network, one or more instructions to identify one or more applications executing on the computing device; determine, for an application of the one or more applications that were identified, a command string used to invoke the application to execute on the computing device; compare the command string to a plurality of identifiers indicative of blockchain-based mining; determine that the command string includes an identifier from the plurality of identifiers indicative of blockchain-based mining; and based on determining that the command string includes the identifier, store, in a database, an indication that the application is associated with blockchain-based mining.”
Prior arts of record and further search do not explicitly teach or suggest the following limitations in claims 1, 8 and 15 – “issuing one or more control commands to the controlled devices over the secure channel, the one or more control commands included within a signed message, the signed message signed using a private key of  a sender and verified using a public key of a receiver, the private key and public key generated during the establishing of the secure channel; and logging the control commands and the response in a blockchain” in claims 1, 8, and 15, in view of all other limitations of claims 1, 8, and 15, respectively.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”







Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HEE K SONG whose telephone number is (571)270-3260. The examiner can normally be reached on M-F 9:00 am – 5:00 pm. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eleni Shiferaw can be reached on (571)272-3867 .  The fax phone number for the organization where this application or proceeding is assigned is 571-273-7291.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/HEE K SONG/Examiner, Art Unit 2497